   Case 1:20-cv-06237-BMC Document 1 Filed 12/23/20 Page 1 of 8 PageID #: 1




BARSHAY SANDERS, PLLC
100 Garden City Plaza, Suite 500
Garden City, New York 11530
Tel: (516) 203-7600
Fax: (516) 282-7878
Email: csanders@BarshaySanders.com
Attorneys for Plaintiff
Our File No.: 120053

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK



 CHAIM OVITSH, individually and on behalf of all others
 similarly situated,                                             Case No:

                                          Plaintiff,             CLASS ACTION COMPLAINT

                              vs.
                                                                 JURY TRIAL DEMANDED
 MIDLAND CREDIT MANAGEMENT, INC.,

                                          Defendant.


       Chaim Ovitsh, individually and on behalf of all others similarly situated (hereinafter
referred to as “Plaintiff”), by and through the undersigned counsel, complains, states and alleges
against Midland Credit Management, Inc. (hereinafter referred to as “Defendant”), as follows:

                                        INTRODUCTION
       1.      This action seeks to recover for violations of the Fair Debt Collection Practices Act,
15 U.S.C. § 1692, et seq. (the “FDCPA”).

                                 JURISDICTION AND VENUE
       2.      This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
15 U.S.C. § 1692k(d).
       3.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the events
or omissions giving rise to the claim occurred in this Judicial District.
       4.      At all relevant times, Defendant conducted business within the State of New York.



                                                  1
   Case 1:20-cv-06237-BMC Document 1 Filed 12/23/20 Page 2 of 8 PageID #: 2




                                            PARTIES
       5.      Plaintiff Chaim Ovitsh is an individual who is a citizen of the State of New York
residing in Kings County, New York.
       6.      Plaintiff is a natural person allegedly obligated to pay a debt.
       7.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
       8.      On information and belief, Defendant Midland Credit Management, Inc. is a
California Corporation with a principal place of business in San Diego County, California.

                THE FDCPA AS IT RELATES TO THE CLAIMS HEREIN
       9.      Congress enacted the FDCPA upon finding that debt collection abuse by third party
debt collectors was a widespread and serious national problem. See S. Rep. No. 95-382, at 2 (1977)
reprinted in U.S.C.C.A.N. 1695, 1696; 15 U.S.C § 1692(a).
       10.     The purpose of the FDCPA is to protect consumers from deceptive or harassing
actions taken by debt collectors, with the aim of limiting the suffering and anguish often inflicted
by independent debt collectors. Kropelnicki v. Siegel, 290 F.3d 118, 127 (2d Cir. 2002); Russell v.
Equifax A.R.S., 74 F.3d 30, 34 (2d Cir. 1996).
       11.     To further these ends, “the FDCPA enlists the efforts of sophisticated consumers ...
as 'private attorneys general' to aid their less sophisticated counterparts, who are unlikely
themselves to bring suit under the Act, but who are assumed by the Act to benefit from the deterrent
effect of civil actions brought by others.” Jacobson v. Healthcare Fin. Servs., Inc., 516 F.3d 85,
91 (2d Cir. 2008).
       12.     As such, the circumstances of the particular debtor in question have no bearing as
to the question of whether there has been a violation of the FDCPA. See Easterling v. Collecto,
Inc., 692 F.3d 229, 234 (2d Cir. 2012). Indeed, it is not necessary for a plaintiff to show that he
or she was confused by the communication received. Jacobson, 516 F.3d at 91. Likewise, the
plaintiff consumer's actions or inaction in response to a communication from a debt collector are
irrelevant. Thomas v. Am. Serv. Fin. Corp., 966 F. Supp. 2d 82, 90 (E.D.N.Y. 2013).
       13.     Instead, “the test is how the least sophisticated consumer—one not having the
astuteness of a 'Philadelphia lawyer' or even the sophistication of the average, everyday, common
consumer—understands the notice he or she receives.” Russell, 74 F.3d at 34.
       14.     If a debt collector's communication is “reasonably susceptible to an inaccurate



                                                 2
      Case 1:20-cv-06237-BMC Document 1 Filed 12/23/20 Page 3 of 8 PageID #: 3




reading” by the least sophisticated consumer, it violates the FDCPA. DeSantis v. Computer Credit,
Inc., 269 F.3d 159, 161 (2d Cir. 2001). Similarly, a communication violates the FDCPA if it is
“open to more than one reasonable interpretation, at least one of which is inaccurate,” or if the
communication “would make the least sophisticated consumer uncertain as to her rights.” Clomon
v. Jackson, 988 F.2d 1314, 1319 (2d Cir. 1993); Jacobson, 516 F.3d at 90.
         15.      The FDCPA is a strict liability statute, and a debt collector's intent may only be
considered as an affirmative defense. 15 U.S.C. § 1692k(c); Ellis v. Solomon & Solomon, P.C.,
591 F.3d 130, 135 (2d Cir. 2010). Likewise, “the degree of a defendant's culpability may only be
considered in computing damages.” Bentley v. Great Lakes Collection Bureau, 6 F.3d 60, 63 (2d
Cir. 1993). A single violation of the FDCPA to establish civil liability against the debt collector.
Id.
                                    FACTUAL ALLEGATIONS
         16.      Defendant regularly engages in the purchase of defaulted accounts asserted to be
owed to others.
         17.      Defendant is regularly engaged, for profit, in the collection of debts allegedly owed
by consumers.
         18.      The principal purpose of Defendant's business is the acquisition and collection of
such debts.
         19.      Defendant uses the mails in its debt collection business.
         20.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) (Hamlett v.
Santander Consumer USA Inc., 931 F.Supp.2d 451, 455 (E.D.N.Y.2013 ) (it is well established
that “an assignee of a debt that is in default at the time the debt was obtained is considered a debt
collector for purposes of the FDCPA”).
         21.      Defendant alleges Plaintiff owes a debt (the “alleged Debt”).
         22.      The alleged Debt is an alleged obligation of Plaintiff to pay money arising out of a
transaction in which the money, property, insurance, or services which are the subject of the
transaction are primarily for personal, family, or household purposes.
         23.      The alleged Debt does not arise from any business enterprise of Plaintiff.
         24.      The alleged Debt is a “debt” as defined by 15 U.S.C. § 1692a(5).
         25.      At an exact time known only to Defendant, the alleged Debt was assigned or
otherwise transferred to Defendant for collection.



                                                    3
   Case 1:20-cv-06237-BMC Document 1 Filed 12/23/20 Page 4 of 8 PageID #: 4




        26.     At the time the alleged Debt was assigned or otherwise transferred to Defendant for
collection, the alleged Debt was in default.
        27.     In its efforts to collect the alleged Debt, Defendant contacted Plaintiff by calls to
Plaintiff's telephone.
        28.     Plaintiff felt harassed due to the number of phone calls Defendant made to
Plaintiff’s telephone.
        29.     Plaintiff felt pressured due to the number of phone calls Defendant made to
Plaintiff’s telephone.
        30.     In furtherance of its efforts to collect the alleged Debt, Defendant contacted
Plaintiff by letters including the letter dated December 23, 2019 (the “Letter”). (A true and accurate
copy of the Letter is annexed hereto as “Exhibit 1”).
        31.     The Letter conveyed information regarding the alleged Debt.
        32.     The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).
        33.     The Letter was received and read by Plaintiff.
        34.     The Letter contains a settlement offer stating: “This month we are going to save
you money- 10% to be exact. This slashes your current debt of $15,810.98 to $14,229.88!”.
        35.     Moreover, below the settlement offer, the Letter states in boldface type: “Hurry!
This offer expires 1/22/2020”




                                        FIRST COUNT
                         Violation of 15 U.S.C. §§ 1692e and 1692e(10)
        36.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
        37.     While a settlement offer in and of itself is not improper, such offer runs afoul of the
FDCPA if it impresses upon the least sophisticated consumer that if he or she does not accept the
settlement offer by the stated deadline, he or she will have no further opportunity to settle the
alleged Debt for less than the full amount.


                                                  4
    Case 1:20-cv-06237-BMC Document 1 Filed 12/23/20 Page 5 of 8 PageID #: 5




         38.     These concerns can be adequately addressed by the debt collector including with
the offer the following language: “We are not obligated to renew this offer.” Evory v. RJM
Acquisitions Funding L.L.C., 505 F.3d 769, 776 (7th Cir. 2007).
         39.     The impetus behind the holding in Evory was the observation that debt collectors
will often use language such as “TIME’S A WASTIN!” or “payment must be received by” a date
certain to take advantage of the settlement offer.
         40.     The Court found this to be a false and/or deceptive practice, insofar as it was solely
a mechanism designed to create a false sense of urgency for a consumer to make a payment when,
in reality, debt collectors will often renew (or make better) settlement offers thereafter.
         41.     To strike a balance between discouraging debt collectors from making settlement
offers in collection letters, while still protecting consumers from having debt collectors using such
offers to create a false sense of urgency, the Court adopted the “safe harbor” language quoted
above.
         42.     By requiring the inclusion of language indicating that the debt collector is “not
obligated to renew” an offer, the consumer will be empowered with the knowledge that an offer
may be renewed, but it is not guaranteed.
         43.     The point is illustrated here. Prior to sending the December Letter, Defendant
contacted Plaintiff by letter dated August 22, 2019. 1 The August 22, 2019 letter extended a similar
offer of settlement, but properly included the Evory “safe harbor” language indicating that
Defendant was not obligated to renew the offer. 2
         44.     The December 23, 2019 Letter was the next communication received by Plaintiff
from Defendant, which Letter did not include the safe harbor language. See Exhibit 1.
         45.     Thereafter, Defendant sent Plaintiff at least three (3) more letters seeking to collect
the alleged Debt. 3 Each of these letters included the Evory “safe harbor” language.
         46.     The December 23, 2019 Letter was the only letter in the series of communications
from Defendant to Plaintiff which did not include the Evory “safe harbor” language.
         47.     Upon information and belief, Defendant intentionally omitted the Evory “safe
harbor” language for the purpose of creating a false sense of urgency in the Letter.


1
        A copy of the August 22, 2019 letter is annexed hereto as Exhibit 2.
2
        See id.
3
        Copies of the letters dated April 3, 2020, May 15, 2020, and June 26, 2020 are annexed hereto collectively
as Exhibit 3.


                                                        5
   Case 1:20-cv-06237-BMC Document 1 Filed 12/23/20 Page 6 of 8 PageID #: 6




         48.     Defendant thereafter extended three similar offers to Plaintiff.
         49.     15 U.S.C. § 1692e protects Plaintiff's concrete interests. Plaintiff has the interest
and right to be free from deceptive and/or misleading communications from Defendant. As set
forth herein, Defendant deprived Plaintiff of this right.
         50.     15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or
misleading representation or means in connection with the collection of any debt.
         51.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.
         52.     A debt collection practice can be a “false, deceptive, or misleading” practice in
violation of 15 U.S.C. § 1692e even if it does not fall within any of the subsections of 15 U.S.C. §
1692e.
         53.     A collection letter violates 15 U.S.C. § 1692e if, in the eyes of the least
sophisticated consumer, it is open to more than one reasonable interpretation, at least one of which
is inaccurate.
         54.     A collection letter also violates 15 U.S.C. § 1692e if, it is reasonably susceptible to
an inaccurate reading by the least sophisticated consumer.
         55.     The phrase “we are not obligated to renew this offer” adequately conveys to the
least sophisticated consumer that there is a renewal possibility, but also that it is not assured.
         56.     The Letter does not state “we are not obligated to renew this offer,” nor does it
include any kind of substantially similar language, despite the fact that Defendant thereafter
extended three similar offers to Plaintiff
         57.     The least sophisticated consumer would likely be misled by the settlement offer, by
reasonably believing it was his last opportunity to settle the alleged Debt for less than the amount
owed, insofar as the August letter preceding it included the Evory safe harbor language.
         58.     The least sophisticated consumer would likely be misled in a material way by the
settlement offer, by reasonably believing it was his last opportunity to settle the alleged Debt for
less than the amount owed.
         59.     Plaintiff was confused by the settlement offer.
         60.     For the foregoing reasons, Defendants violated 15 U.S.C. §§ 1692e and 1692e(10)
and are liable to Plaintiff therefor.
                                        CLASS ALLEGATIONS



                                                   6
    Case 1:20-cv-06237-BMC Document 1 Filed 12/23/20 Page 7 of 8 PageID #: 7




        61.     Plaintiff brings this action individually and as a class action on behalf of all persons
similarly situated in the State of New York.
        62.     Plaintiff seeks to certify a class of:
                     All consumers to whom Defendant sent a collection letter which failed
                     to advise the consumer that Defendant was not obligated to renew its
                     settlement offer which letter was sent on or after a date one year prior
                     to the filing of this action to the present.

        63.     This action seeks a finding that Defendant's conduct violates the FDCPA, and asks
that the Court award damages as authorized by 15 U.S.C. § 1692k.
        64.     The Class consists of more than thirty-five persons.
        65.     Plaintiff's claims are typical of the claims of the Class. Common questions of law
or fact raised by this action affect all members of the Class and predominate over any individual
issues. Common relief is therefore sought on behalf of all members of the Class. A class action is
superior to other available methods for the fair and efficient adjudication of this controversy.
        66.     The prosecution of separate actions by individual members of the Class would
create a risk of inconsistent or varying adjudications with respect to the individual members of the
Class, and a risk that any adjudications with respect to individual members of the Class would, as
a practical matter, either be dispositive of the interests of other members of the Class not party to
the adjudication, or substantially impair or impede their ability to protect their interests. Defendant
has acted in a manner applicable to the Class as a whole such that declaratory relief is warranted.
        67.     Plaintiff will fairly and adequately protect and represent the interests of the Class.
The management of the class is not extraordinarily difficult, and the factual and legal issues raised
by this action will not require extended contact with the members of the Class, because Defendant's
conduct was perpetrated on all members of the Class and will be established by common proof.
Moreover, Plaintiff has retained counsel experienced in actions brought under consumer protection
laws.
                                          JURY DEMAND
        68.     Plaintiff hereby demands a trial of this action by jury.


                                      PRAYER FOR RELIEF
        WHEREFORE Plaintiff respectfully requests judgment be entered:
                    a. Certifying this action as a class action; and


                                                    7
  Case 1:20-cv-06237-BMC Document 1 Filed 12/23/20 Page 8 of 8 PageID #: 8




               b. Appointing Plaintiff as Class Representative and Plaintiff's attorneys as
               Class Counsel;

               c. Finding Defendant's actions violate the FDCPA; and

               d. Granting damages against Defendant pursuant to 15 U.S.C. § 1692k; and

               e. Granting Plaintiff's attorneys' fees pursuant to 15 U.S.C. § 1692k; and

               f. Granting Plaintiff's costs; all together with

               g. Such other relief that the Court determines is just and proper.

DATED: December 23, 2020
                                          BARSHAY SANDERS, PLLC

                                          By: _/s/ Craig B. Sanders
                                          Craig B. Sanders, Esquire
                                          100 Garden City Plaza, Suite 500
                                          Garden City, New York 11530
                                          Tel: (516) 203-7600
                                          Fax: (516) 706-5055
                                          csanders@barshaysanders.com
                                          Attorneys for Plaintiff
                                          Our File No.: 120053




                                             8
